IN BANC.
APPEAL DISMISSED AND JUDGMENT AFFIRMED.
Plaintiff recovered a judgment against defendants on the tenth day of December, 1924, and it was duly entered on that date. On the thirtieth day of December, 1924, defendants served and filed their notice of appeal and undertaking on appeal. Not being objected to, the appeal became perfected on the sixth day of January, 1925.
Under the statute (Section 554, Or. L.), it was defendants' duty, within thirty days thereafter, to file a transcript in this court, unless the time should be extended by order of the Circuit Court or of this court. On the tenth day of February, 1925, defendants applied for an extension of time to the twenty-seventh of the same month, which was granted by the Circuit Court. But this extension came too late, as the thirty days expired on the sixth day of February, 1925, and the statute (subdivision 2 of Section 554, Or. L.) requires that extensions shall be made before the expiration of the time allowed or any extension of such time. The defendants have not even to this date filed their transcript, and the plaintiff appears and asks for affirmance of the judgment, as upon an abandoned appeal.
Judgment should therefore be affirmed against defendants, with plaintiff's costs and disbursements herein, which judgment should also be entered against *Page 21 
the American Surety Company, defendants' surety upon this appeal.
APPEAL DISMISSED AND JUDGMENT AFFIRMED.